Citation Nr: 0724752	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a special monthly compensation on account of a 
need for regular aid and attendance.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from November 1952 to March 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).   


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post-
traumatic stress disorder, rated as 100 percent disabling; 
complete paralysis of the right sciatic nerve with foot drop, 
rated as 80 percent disabling; residuals, gunshot wound, 
right thigh anterior and posterior, mildly symptomatic, 
Muscle Group XIII, moderately severe, rated as 30 percent 
disabling; partial loss of left patella with traumatic 
arthritis of the knee joint, rated as 20 percent disabling; 
residuals, gunshot wound, left thigh and knee, Muscle Group 
XV, moderate, rated as 20 percent disabling; residual gunshot 
wound, left foot, Muscle Group X, moderate, rated as 10 
percent disabling.  

2.  The veteran is unable to care for his daily personal 
needs without assistance from others and is unable to protect 
himself from the hazards of daily living.


CONCLUSION OF LAW

The requirements for a special monthly compensation based on 
the need for regular aid and attendance are met.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for special monthly compensation.  He asserts that 
due to severe impairment he requires the aid and attendance 
of another.  He states that he is in a wheelchair and has to 
have help with everything and cannot change clothing, take a 
bath, or fix food.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the evidence 
supports the claim for aid and attendance benefits.

The veteran's service-connected disabilities are post-
traumatic stress disorder, rated as 100 percent disabling; 
complete paralysis of the right sciatic nerve with foot drop, 
rated as 80 percent disabling; residuals, gunshot wound, 
right thigh anterior and posterior, mildly symptomatic, 
Muscle Group XIII, moderately severe, rated as 30 percent 
disabling; partial loss of left patella with traumatic 
arthritis of the knee joint, rated as 20 percent disabling; 
residuals, gunshot wound, left thigh and knee, Muscle Group 
XV, moderate, rated as 20 percent disabling; residual gunshot 
wound, left foot, Muscle Group X, moderate, rated as 10 
percent disabling.   

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance, or who is housebound.  
See 38 C.F.R. § 3.351.  The need for regular aid and 
attendance means helplessness or being so helpless as to 
require the regular aid and attendance of another person.  A 
claimant will be considered to be in need of regular aid and 
attendance if he or she (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  See 38 C.F.R. § 3.351(c).

In making a determination as to whether a claimant has a 
factual need of aid and attendance, 38 C.F.R. § 3.352(a) 
provides that consideration is to be given to such conditions 
as inability of the claimant to dress or undress herself or 
keep herself ordinarily clean and presentable; frequent need 
for adjustment of any special prosthetic device or orthopedic 
appliance which by reason of the particular disability cannot 
be done without aid; inability of the claimant to feed 
himself through extreme weakness; inability to attend the 
wants and needs of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment. 

The Board notes that the evidence which is of record includes 
the report of an aid and attendance examination conducted by 
the VA in June 2003 which reflects that the veteran was found 
to be unable to dress unassisted, and required the aid and 
attendance of another person due to the diagnosed 
disabilities.  It was noted that no improvement was 
anticipated.   

The Board also notes that the report of an examination for 
aid and attendance or housebound status conducted by the VA 
in February 2005 shows that the examiner concluded that the 
veteran had a need for aid and attendance which was at least 
as likely as not due to his service-connected disabilities.  
He reportedly had obvious impairment of the right lower 
extremity with foot drop related to his previous nerve injury 
from multiple shrapnel wounds in Korea.  This cased gross 
impairment of his gait, as well as his right total knee 
arthroplasty.  The examiner concluded that based on the 
examination, the veteran had a need for aid and attendance 
benefits.  

In summary, the aforementioned examination reports establish 
that the veteran has a need for regular aid and attendance 
under the criteria contained in 38 C.F.R. § 3.352(a).  The 
evidence shows that the veteran's disabilities render him 
unable to care for his daily personal needs without 
assistance from others and unable to protect himself from the 
hazards of daily living.  Therefore, he qualifies for 
increased compensation on the basis of having a regular need 
for aid and attendance.





ORDER

Special monthly compensation on account of a need for regular 
aid and attendance is granted.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


